Plaintiff in error was convicted of a violation of the prohibition law, and was sentenced to pay a fine of $125 and to be confined in the county jail for a term of 30 days. *Page 552 
An appeal was taken by filing in this court, September 18, 1909, a petition in error, with case-made attached. Now, on March 5, 1910, said plaintiff in error has filed in this court his motion to dismiss said appeal.
Wherefore it is ordered that said appeal be, and the same is, hereby dismissed, with direction to the county court of Grady county to cause the judgment and sentence to be carried into execution.